In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-358V
                                       Filed: July 19, 2018
                                      Not for Publication

*************************************
ANITA JONES,                               *
                                           *
              Petitioner,                  *
                                           *
 v.                                        *
                                           *              Damages decision based on
                                           *              stipulation; Tetanus-diphtheria-
SECRETARY OF HEALTH                        *              acellular pertussis (“Tdap”)
AND HUMAN SERVICES,                        *              vaccine; Guillain-Barré syndrome
                                           *              (“GBS”)
              Respondent.                  *
                                           *
*************************************
Simina Vourlis, Columbus, OH, for petitioner.
Adriana R. Teitel, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On July 18, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered from Guillain-
Barré syndrome (“GBS”) that was caused by her receipt of Tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine on February 9, 2015. She further alleges that she experienced the residual effects
of this injury for more than six months. Respondent denies that the Tdap vaccine caused petitioner
to suffer GBS or any other injury. Nonetheless, the parties agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set for therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $165,000.00, in the form of a check payable to petitioner representing
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a);

    b. a lump sum of $192.38, representing reimbursement of the State of Ohio Medicaid lien
       for services rendered on behalf of petitioner in the form of a check payable jointly to
       petitioner and

                                          Ohio Tort Recovery Unit
                                        350 Worthington Rd., Suite G
                                           Westerville, OH 43082
                                           Case Number: 1086377

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: July 19, 2018                                                     s/ Laura D. Millman
                                                                           Laura D. Millman
                                                                            Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2